
	
		112th CONGRESS
		1st Session
		S. 808
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To direct the Secretary of the Interior to
		  allow for prepayment of repayment contracts between the United States and the
		  Uintah Water Conservancy District.
	
	
		1.Prepayment of certain repayment contracts
			 between the United States and the Uintah Water Conservancy
			 DistrictThe Secretary of the
			 Interior shall allow for prepayment of the repayment contract no. 6–05–01–00143
			 between the United States and the Uintah Water Conservancy District dated June
			 3, 1976, and supplemented and amended on November 1, 1985, and on December 30,
			 1992, providing for repayment of municipal and industrial water delivery
			 facilities for which repayment is provided pursuant to such contract, under
			 terms and conditions similar to those used in implementing section 210 of the
			 Central Utah Project Completion Act (Public Law 102–575), as amended. The
			 prepayment—
			(1)shall result in the United States
			 recovering the net present value of all repayment streams that would have been
			 payable to the United States if this Act was not in effect;
			(2)may be provided in several installments to
			 reflect substantial completion of the delivery facilities being prepaid, and
			 any increase in the repayment obligation resulting from delivery of water in
			 addition to the water being delivered under this contract as of the date of
			 enactment of this Act;
			(3)shall be adjusted to conform to a final
			 cost allocation including costs incurred by the Bureau of Reclamation, but
			 unallocated as of the date of the enactment of this Act that are allocable to
			 the water delivered under this contract;
			(4)may not be adjusted on the basis of the
			 type of prepayment financing used by the District; and
			(5)shall be made such that total repayment is
			 made not later than September 30, 2022.
			
	
		
			Passed the Senate
			 November 2, 2011.
			
			Secretary
		
	
	
	
